

117 S1826 IS: Preventing Lead Poisoning Act of 2021
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1826IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Menendez (for himself, Mr. Portman, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XIX and XXI of the Social Security Act to require a State child health plan to include coverage of screening blood lead tests, to codify such requirement under the Medicaid program, and for other purposes.1.Short titleThis Act may be cited as the Preventing Lead Poisoning Act of 2021.2.Requiring a State child health plan to include coverage of screening blood lead tests; codification of requirement under Medicaid(a)CHIP(1)In generalSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended—(A)in subsection (a), in the matter preceding paragraph (1), by striking paragraphs (5), (6), (7) and (8) and inserting paragraphs (5) through (12); and(B)in subsection (c), by adding at the end the following:(12)Coverage of screening blood lead tests(A)In generalThe child health assistance provided to a targeted low-income child shall include coverage of screening blood lead tests appropriate for age and risk factors and at the times and in the amounts specified in subparagraph (B). (B)Specified times and amountsThe times and amounts specified in this subparagraph are, with respect to coverage of screening blood lead tests and a targeted low-income child, the following: (i)1 screening blood lead test at the age of 12 months; (ii)1 screening blood lead test at the age of 24 months; (iii)in the case of a targeted low-income child with no record of any screening blood lead test having been performed and who is between the ages of 24 months and 72 months, 1 screening blood lead test; and(iv)in the case of any targeted low-income child, 1 or more screening blood lead tests at other such times as are recommended by the child's health care provider..(2)Reporting requirements(A)In generalSection 2108 of such Act (42 U.S.C. 1397hh) is amended—(i)by redesignating the subsection (e) added by section 501(e)(2) of the Children’s Health Insurance Program Reauthorization Act of 2009 (Public Law 111–3, 123 Stat. 87) as subsection (f); and(ii)by adding at the end of the subsection (e) added by section 402(a) of such Act (Public Law 111–3, 123 Stat. 82), the following:(8)(A)The number of children provided a screening blood lead test appropriate for age and risk factors in accordance with paragraph (12) of section 2103(c), at the times and in the amounts specified in subparagraph (B) of such paragraph. (B)The number of screening blood lead tests conducted in the State in the fiscal year for all children eligible for child health assistance up to 72 months of age, without regard to the payor or source of funding for such screening blood lead tests..(B)Technical amendmentSection 4302(b)(1)(B) of Public Law 111–148 is amended by inserting , as added by section 402(a) of Public Law 111–3, after (42 U.S.C. 1397hh(e)).(3)Effective date(A)In generalSubject to subparagraphs (B) and (C), the amendments made by this subsection shall take effect with respect to child health assistance provided on or after the date that is 1 year after the date of the enactment of this Act.(B)Exception for State legislationIn the case of a State child health plan under title XXI of the Social Security Act (or a waiver of such plan), which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan (or waiver) to meet any requirement imposed by the amendments made by this subsection, the respective plan (or waiver) shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.(C)Technical amendmentThe amendment made by paragraph (2)(B) shall take effect as if included in the enactment of Public Law 111–148.(b)Medicaid(1)Specified times for screening blood lead testsSection 1905(r) of the Social Security Act (42 U.S.C. 1396d(r)) is amended—(A)in paragraph (1)(B)(iv), by inserting and at the times and in the amounts specified in paragraph (6) after factors; and(B)by inserting after paragraph (5) the following:(6)The times and amounts specified in this paragraph are, with respect to coverage of screening blood lead tests and an individual, the following: (A)1 screening blood lead test at the age of 12 months; (B)1 screening blood lead test at the age of 24 months;(C)in the case of an individual with no record of any screening blood lead test having been performed and who is between the ages of 24 months and 72 months, 1 screening blood lead test; and(D)in the case of any individual who is eligible under the plan and is under the age of 21, 1 or more screening blood lead tests at other such times as are recommended by the individual's health care provider..(2)Reporting requirementsSection 1902(a)(43)(D) of such Act (42 U.S.C. 1396a(a)(43)(D)) is amended—(A)in clause (iii), by striking section 2108(e) and and inserting section 2108(e),;(B)in clause (iv), by striking the semicolon and inserting , and; and(C)by inserting after clause (iv) the following:(v)(I)the number of children provided a screening blood lead test appropriate for age and risk factors in accordance with paragraph (1)(B)(iv) of section 1905(r), at the times and in the amounts specified in paragraph (6) of such section, and (II)the number of screening blood lead tests conducted in the State in the fiscal year for all children eligible for medical assistance up to 72 months of age, without regard to the payor or source of funding for such screening blood lead tests;.(c)ClarificationNone of the amendments made by this section shall be construed as prohibiting a State from providing coverage of screening blood lead tests under title XIX or XXI of the Social Security Act at a frequency that is greater than the frequency described in such amendments or to an individual outside of the ages described in such amendments. 3.Grants for lead poisoning related activitiesSection 317O of the Public Health Service Act (42 U.S.C. 247b–16) is amended—(1)by redesignating subsections (c) and (d) as subsections (e) and (f), respectively;(2)by inserting after subsection (b) the following:(c)Grants for purposes of State coordinationFor purposes of supporting State coordination of operations and activities as described in subsection (b), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award additional grants to States receiving amounts under subsection (a) to support the following activities in such States:(1)Development or maintenance of a State-based registry of data related to blood lead testing of children up to 6 years of age, which includes data on the number of children up 72 months of age tested for lead, the prevalence of confirmed elevated blood lead levels in tested children less than 6 years of age, and the insurance status of children tested for lead at less than 6 years of age.(2)Development or maintenance of data-linking capabilities between the State health department and State Medicaid office with respect to blood lead testing for children up to 72 months of age.(3)Regular reporting, as defined by the Secretary, of blood lead testing data for children up to 72 months of age regardless of the payor or source of funding for such blood lead testing.(d)Best practicesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall publish best practices for data collection standards related to childhood blood lead testing, with the aim of improving data standardization across relevant State agencies.; and(3)in subsection (f), as so redesignated, by striking such sums as may be necessary for each of the fiscal years 2001 through 2005 and inserting $5,000,000 for each of fiscal years 2022 and 2023.